Title: To Thomas Jefferson from Jones & Howell, 19 November 1803
From: Howell, Jones &
To: Jefferson, Thomas


               
                  Respected Friend
                  Phila. 19th Novr. 1803
               
               Your Obliging favors of 6th & 8th Inst are both reced. the first requesting us to send Two Tons of rod Iron the last Inclosing Check for $4531100 which is to your Credit. we should have reply’d sooner, but waited for an opportunity to send you the rod Iron. we Can now Inform You, we have Shippd. on Board the Schooner Jane Ephraim Pearson Master. 
               
                  
                     80 Bundles rod Iron assorted
                     
                  
                  
                     wt 2.0.0-0 at $124
                     $248 —
                  
                  
                        porterage
                        1.33
                  
                  
                     
                     $249.33
                  
               
               And have Consigned them to Gibson & Jefferson Richmond. Agreeable to Your orders
               with Sentiments of respect we are Your Friends
               
                  Jones & Howell
               
            